Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Comments

The word ‘device’ as used in applicant’s claims is drawn to more than one separate element, for example the ‘attachment device’ comprises separate elements 66 as shown in fig. 5.
The examiner notes that ‘the electronic control unit is adapted to control the at least one loudspeaker’ as used in claim 11, is drawn to the adapted signaling received by a loudspeaker and sent from the electronic control unit 42 as shown in fig. 3.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13,16, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claims 13,16, there is no antecedent basis for the active part in claim 12,1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following claims 1,8-10,14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kapolnek et al (US 10477303 B1).

As per claim 1, Kapolnek discloses a speaker device for a vehicle seat (fig. 20) comprising: 
at least one loudspeaker (part of speaker unit 232); and
an attachment support 230 for fixing the speaker device to the vehicle seat (Col 8 line 55 to Col 9 line 5, the mounting plate for the headrest speaker system is used to connect to a vehicle seat).  

However, that particular embodiment does not comprise:

a wireless communication module operatively connected to the at least one loudspeaker;

Kapolnek discloses that the embodiment in fig. 20 is a modification from any of the other embodiments of speaker systems 10,86,104,122,134 (Col 8 lines 55-65), and teaches an embodiment can comprise (Col 4 lines 60-65) the speakers receiving the audio signals wirelessly 

As per claim 8, the embodiment in figure 20 does not disclose two loudspeakers, however Kapolnek teaches other embodiments that comprise two speaker units (fig. 14 152,148) the device comprises at least two loudspeakers.  It would have been obvious to one skilled in the art that the embodiment in fig. 20 could comprise two loudspeaker units for the purpose of providing increased audio to the user via the second loudspeaker.
As per claim 9, the speaker device comprising a U-shaped active part (236 and 232) connected to the attachment support 230, at least one loudspeaker being arranged in each side arm 232 of the active part (Fig. 20).
As per claim 10, at least one loudspeaker is arranged in the vicinity of the free end of the side arm per the positioning of element 232 and the enclosed loudspeaker.

As per claim 14, the attachment support comprises at least one through-hole (fig. 20, section 230), each adapted to be traversed by an attachment rod for fixing a headrest on a backrest of the vehicle seat. (the device of fig. 20 as applied to the posts 22,26 in fig. 1).

As per claim 15, the attachment support has a U-shaped cross-section as per the shape of the device shown in fig. 20.

claim 16, the attachment support 236 and the active part 232 can pivot relative to one another, about a transverse axis (as per the pivot point connecting 232 and 236).
As per claim 17, the attachment support comprises at least one among: 
a battery for the at least one loudspeaker (Kapolnek discloses the use of a battery in the speaker unit Col 2 lines 15-20); 
an electrical outlet for powering at least one loudspeaker; and 
an electrical outlet for recharging the battery.

As per claim 18, the speaker units can comprise controls for an electronic device to be connected to the speaker device by means of the wireless communication module (Col 5 lines 30-35, the switch 56 to exchange wireless data, where the exchange of wireless data requires a wirelessly connected electronic device ).
As per claim 19, the speaker device is part of a vehicle seat comprising a seating portion, a backrest, a headrest fixed to the backrest by means of at least one attachment rod, and a speaker device according to claim 1 (the device of fig 20 attached to the car seat of fig. 1 where the car seat includes the headrest 18, attachment rods 22,26 and the remainder of the car seat, where the remainder requires a seating portion in order to be a seat and a backrest in order to engage attachment rods 22 and 26).


The following claims 2,3,12,13 are rejected under 35 U.S.C. 103 as being unpatentable over Kapolnek et al (US 10477303 B1) as applied to claim 1, and further in view of Fan (US 6360083 B1)

claim 2, Kapolnek does not specify the use of an attachment device intended to be fixed on an attachment rod for fixing a headrest on a backrest of the vehicle seat, the attachment device forming a housing for receiving at least a portion of the attachment support.
Fan teaches the use of an attachment device 4 intended to be fixed on an attachment rod for fixing a headrest on a backrest of the vehicle seat (as shown in fig. 10), the attachment device forming a housing for receiving at least a portion of the attachment support 412 (a portion of 412 is inserted into an opening in device 4 as shown in the fig. 10).  Where the attachment device is easily manufactured (Col 1 lines 40-45).   It would have been obvious to one skilled in the art that the support 230 of Kapolnek could be implemented with the clamping/attachment device of Fan for the purpose of easy manufacture. 

As per claim 3, the at least one attachment device comprises means for clamping the attachment support in the receiving housing (Fig. 10 of Fan, the portion of 412 is clamped by the surrounding housing of the attachment device as it is surrounded and restrained on multiple sides).
As per claim 12, the attachment support in fig. 10 of Fan is removable because it can be removed from the head rest posts of the car seat.

As per claim 13, the attachment support is fixed on the active part by snap-fitting or clamping (Fig. 10 of Fan, the portion of 412 is clamped by the surrounding housing of the attachment device as it is surrounded and restrained on multiple sides).




Allowable Subject Matter

Claims 4-7,11 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
January 15, 2021